DETAILED ACTION
	The following action is in response to the amendment filed for application 16/607,618 on June 14, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-8, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the planet carrier as claimed, and particularly including said cage comprising two parallel annular walls centered on said axis and a cylindrical wall connecting said annular walls at their external periphery, a first of said annular walls being connected to a cylindrical body configured to be coupled to a second shaft, a second of said annular walls being formed of a single part with an annular groove for receiving oil, the annular groove formed in said second wall and extending to the periphery of a central opening centered on the axis of the second wall, said annular groove opening out radially inwards, and substantially radial fins being arranged in said groove, and including the remaining structure of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bussell ‘223 has been cited to show a similar planetary carrier comprising two annular walls, an annular groove for receiving oil (Fig. 5).
Cofalka ‘158 has been cited to show a similar gearing element that is to be lubricated comprising radial fins within an annular opening (Fig. 12).
Ulrich ‘982 has been cited to show a similar planetary carrier comprising two annular walls 14/15, a cylindrical wall 38 connecting said annular walls and a radial groove formed in wall 15 (Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



July 20, 2021